Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 03/31/2022 have been entered and considered, Claims 1-2, 4-8, 15 are amended. Claims 19-20 are cancelled. Claim 21-22 are new. This action is made final.

Response to Arguments
Claim interpretation under 35 U.S.C. 112(f) is withdrawn due to the amendments.
Applicant’s arguments filed on 03/31/2022 have been fully considered but are not persuasive.
Regarding Claim 3 limitations “The system of claim 2, wherein the drop-down menu lists the one or more recommended sets of computing algorithms or computing operations in order of specificity”.

Applicant argues “The Office Action alleges Sauer to teach the foregoing at Sauer paragraph [0031]. Assignee respectfully disagrees. At best, Sauer describes ranking of treatment options according to FFR (fractional flow reserve). Ranking treatment options according to FFR, however, fails to teach or suggest at least ‘wherein the drop-down menu lists the one or more recommended sets of computing algorithms or computing operations in order of specificity,’”.
However, Sauer, abstract, the invention describes a method and system for automated decision support for treatment planning of arterial stenoses is disclosed. A set of stenotic lesions is identified in a patient's coronary arteries from medical image data of the patient. A plurality of treatment options are generated for the set of stenotic lesions, wherein each of the plurality of treatment options corresponds to a stenting configuration in which one or more of the stenotic lesions are stented. For each of the plurality of treatment options, predicted hemodynamic metrics for the set of stenotic lesions resulting from the stenting configuration corresponding to that treatment option are calculated.
[0030] At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option. In an advantageous embodiment, the ranking is based on the predicted FFR values of the lesions for each treatment option as well as the number of stents used in each treatment option. For example, the treatment options can be ranked in order of maximal blood flow restoration (as measured by the FFR values of the lesions), with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions.
[0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically relevant figure can be generated indicating the merit of the particular treatment option. Such figures can show individual pressure drops and/or FFR values across individual stenotic lesions and/or the compound pressure drops across all the lesions in one path and the corresponding FFR values. These figures can be presented to the user in a way that supports the user in making a therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.
Sauer at least indicated in [0030-0031], the order of the recommended treatment option is ordered based on the ranking which can specifically indicates how much the blood flow it can restore.
Therefore, the combination of Oh and Sauer still teaches the above mentioned limitations of Claim 3.

Other arguments are dedicated to new scope of limitations and thus are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (EP3477655) in view of Sauer et al (EP2977922) further in view of Tullio et al (US20190365235).

Regarding Claim 1. Oh teaches A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
magnifying a portion of a medical image;
recognizing an anatomical structure depicted in the portion of the medical image (Oh, abstract, the invention describes a medical image transmitting method includes obtaining a medical image generated by imaging an object; performing a first determination to determine whether the object has an abnormality, based on the medical image; performing a second determination to determine, based on the first determination, whether to transmit at least one assistance image associated with the medical image; and when the object has no abnormalities, transmitting, to an external apparatus, the medical image, thereby minimizing a data processing amount and a data transmission amount.
[0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.
[0229] FIG. 11 is another view illustrating a UI screen generated in an apparatus and a method according to an embodiment.
[0230] Referring to FIG . 11, a UI screen 1100 includes the medical image 101 O and the plurality of read assistance images 1030, 1040, and 1050 included in the second UI screen 1000 of FIG. 10.
[0231] The medical imaging apparatus 300 according to an embodiment may display the UI screen 1100 on the display 340. The medical imaging apparatus 300 according to an embodiment may receive a manipulation, input, or request of a user via the UI unit 360.
[0233] The medical imaging apparatus 300 may receive an input of setting a region of interest (ROI) on the medical image 1010 displayed on the UI screen 1100.
Then, the medical imaging apparatus 300 may magnify and display the ROI set on the medical image 1010. For example, the user may set a part of the object having the
lesion as an ROI and thus may precisely observe the part having the lesion.
[0236] Then, the medical imaging apparatus 300 may overlap an image 1120 obtained by magnifying a portion corresponding to the ROI 1110 in the abnormality map
1050, which is the selected read assistance image, on the medical image 1010 and may display a result of the overlapping. 
[0237] Accordingly, the user may magnify and view a portion having a lesion from a read assistance image, thereby facilitating a diagnosis of the lesion.); and

Oh fails to explicitly teach, however, Sauer teaches recommending one or more sets of computing algorithms or computing operations based on the recognized anatomical structure (Sauer, abstract, the invention describes a method and system for automated decision support for treatment planning of arterial stenoses is disclosed. A set of stenotic lesions is identified in a patient's coronary arteries from medical image data of the patient. A plurality of treatment options are generated for the set of stenotic lesions, wherein each of the plurality of treatment options corresponds to a stenting configuration in which one or more of the stenotic lesions are stented. For each of the plurality of treatment options, predicted hemodynamic metrics for the set of stenotic lesions resulting from the stenting configuration corresponding to that treatment option are calculated.
[0011] FIG. 1 illustrates a method of treatment planning for a plurality of coronary artery stenotic lesions of a patient according to an embodiment of the present invention.
Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting, such as PCI for a coronary artery stenosis.
[0012], At this stage, the clinician may be provided with an option of identifying lesions (stenoses) of interest by interactively viewing them on the images. This step can also be performed on a patient-specific anatomical model that is extracted from the image data (step 104). Alternatively, the stenoses may be automatically detected in the image data using an algorithm for automatic detection of coronary artery stenosis.
[0016] At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant
stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries and then a hemodynamic metric, such as FFR, can be computed for each of the detected lesions.
[0022] Returning to FIG. 1, at step 108, a set of treatment options are generated for stenting the stenotic lesions. According to an advantageous implementation, the set of treatment options can be automatically generated. A plurality of treatment options corresponding to a plurality of stent combinations can be generated for each set of hemodynamically relevant stenotic lesions in a particular blood flow path in the coronary artery tree, where each stenting strategy corresponds to stenting a subset of the hemodynamically relevant stenotic lesions.
[0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically
relevant figure can be generated indicating the merit of the particular treatment option. These figures can be presented to the user in a way that supports the user in making a
therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.
[0034] The above-described methods for automated decision support for therapy planning for arterial stenosis may be implemented on a computer using well known
computer processors, memory units, storage devices, computer software, and other components. A high level block diagram of such a computer is illustrated in FIG. 11. Computer 1102 contains a processor 1104, which controls the overall operation of the computer 1102 by executing computer program instructions which define).
	Oh and Sauer are analogous art because they both teach method of medical image analysis for detecting interested anatomical structure. Oh further teaches GUI for magnifying the detected region. Sauer further teaches providing list of recommended treatment options for the detected structure. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure (taught in Oh), to further providing recommended treatment options (taught in Sauer), so as to provide decision support for selecting one of the treatment options (Sauer, [0004]).

	The combination of Oh and Sauer fails to explicitly teach, however, Tullio teaches wherein the one or more sets of computing algorithms or computing operations comprise a feature tracking algorithm. (Tullio, abstract, [0005], the invention describes tissue features tracking method for tissue surface. First surface imaged features are tracked based on the first and second time spaced images at a first wavelength. Second surface imaged features are tracked based on the first and
second time spaced tissue surface images at the second wavelength. Tracking metrics are obtained based on the tracking steps. The tracking steps are combined to provide a
combined tracking metric. The combined tracking metric is used in a tissue surface navigation application.).
Oh, Sauer and Tullio are analogous art because they all teach method of medical image analysis for detecting interested anatomical structure. Oh further teaches GUI for magnifying the detected region. Sauer further teaches providing list of recommended treatment options for the detected structure. Tullio further teaches using different feature tracking algorithm to track surface tissues. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure with providing recommended treatment options (taught in Oh and Sauer), to further include different feature track algorithm (taught in Tullio), so as to provide accurate and robust tracking for natural tissue surface features that can be used in many types of navigation applications (Tullio, [0003]).

Regarding Claim 4. The combination of Oh, Sauer and Tullio further teaches The system of claim 1, wherein the operations further comprise:
executing a computing algorithm or computing operation selected from the one or more recommended sets of computing algorithms or computing operations, wherein the selected computing algorithm or computing operation computationally operates on the portion of the medical image and computationally ignores a remainder of the medical image (Sauer, [0014] FIG. 2 illustrates exemplary results for generating a patient-specific anatomical model of the coronary vessel tree. Image 200 of Fig. 2 shows coronary CTA data. Image 210 shows a centerline tree 212 extracted from the CTA data. Image 220 shows a cross-section contours 222 extracted at each point of the centerline tree 212. Image 230 shows a 2D surface mesh 232 of the coronary arteries, the aortic root, and the proximal part of the aorta. It is to be understood that the anatomical model of the coronary tree of the patient can be output and displayed , for example on a display screen of the computer system.
[0033] FIGS. 4-10 illustrate predicted FFR values for a set of serial stenotic lesions (stenosis 1, stenosis 2, and stenosis 3) in the left anterior descending (LAD) artery for different stenting configurations. FIG. 4 illustrates predicted FFR values resulting from a stenting configuration in which only stenosis 1 is stented. FIG. 5 illustrates predicted FFR values resulting a stenting configuration in which only stenosis 2 is stented. And etc.
Therefore, the potential stenting plan only affects the downstream blood vessels, while leaving upstream blood vessels along.).
The reasoning for combination of Oh, Sauer and Tullio is the same as described in Claim 1.

Regarding Claim 5. The combination of Oh, Sauer and Tullio further teaches The system of claim 1, wherein the operation further comprise: recognizing the anatomical structure by employing image recognition (Oh, [0131] In detail, a data recognition model may be implemented via the above-illustrated neural network, and may be learned using learning data. Data input using a learned data recognition model, for example, a medical image, may be analyzed or classified, and thus what abnormality
has occurred in an object image may be analyzed and classified from the medical image.).

Regarding Claim 6. The combination of Oh, Sauer and Tullio further teaches The system of claim 1, wherein the operations further comprise: recognizing the anatomical structure based on metadata corresponding to the medical image (Oh, [0168] Referring to FIG. 7, the input layer 730 receives the X-ray image 71 O obtained by scanning a chest, which is an object. The X-ray image 710 may be an image obtained by scanning an object having a lesion 711 on his or her right chest.
[0169] Referring to FIG. 7, the DNN 720 may include a first layer 761 formed between the input layer 730 and the first hidden layer, a second layer 762 formed between the first hidden layer and the second hidden layer, a third layer 763 formed between the second hidden layer and the third hidden layer, and a fourth layer 764 formed between the third hidden layer and the output layer 750.
[0170] The plurality of nodes included in the input layer 730 of the DNN 720 receive a plurality of pieces of data corresponding to the X-ray image 710. The plurality of pieces of data may be a plurality of partial images generated by performing filter processing of splitting the X-ray image 710.
[0171] Via operations in the plurality of layers included in the hidden layer 740, the output layer 750 may output pieces of output data/image 770 and 780 corresponding to the X-ray image 710. The data 780 is information indicating the characteristics of the detected lesion 771 , and may include the type, seriousness, progress, size, and location of the lesion 771.
[0172] To increase the accuracy of output data output via the DNN 720, learning may be performed in a direction from the output layer 750 to the input layer 730, and the
weighted values may be corrected such that the accuracy of output data increases.
[0173] The DNN 720 may automatically perform an operation of determining whether the object is normal or abnormal.
Therefore, the system uses deep neural network to detect abnormal structure. The DNN makes decision based on the collected data (type, size, location and etc)).

Regarding Claim 7. The combination of Oh, Sauer and Tullio further teaches The system of claim 1, wherein the operations further comprise: recommending the one or more sets of computing algorithms or computing operations by employing an ontology that maps anatomical structures to computing algorithms or computing operations (Sauer, [0016] At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries and then a hemodynamic metric, such as FFR, can be computed for each of the detected lesions.
[0022] Returning to FIG. 1, at step 108, a set of treatment options are generated for stenting the stenotic lesions. According to an advantageous implementation, the set of treatment options can be automatically generated. A plurality of treatment options corresponding to a plurality of stent combinations can be generated for each set of hemodynamically relevant stenotic lesions in a particular blood flow path in the coronary artery tree, where each stenting strategy corresponds to stenting a subset of the hemodynamically relevant stenotic lesions.
Therefore, the recommended treatment options are specifically relevant to the detected stenotic lesions.).
The reasoning for combination of Oh, Sauer and Tullio is the same as described in Claim 1.

Claim 8 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 8 further requires: 
a device operatively coupled to a processor (Oh, [0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.).

Claim 11 is similar in scope as Claim 4, and thus is rejected under same rationale.
Claim 12 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claim 13 is similar in scope as Claim 6, and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 7, and thus is rejected under same rationale.

Claim 15 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 15 further requires: 
a computer readable memory (Oh, [0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural 45 network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.).

Claim 18 is similar in scope as Claim 4, and thus is rejected under same rationale.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Sauer et al, Tullio et al further in view of Settimi (US20070294112).

Regarding Claim 2. The combination of Oh, Sauer and Tullio further teaches The system of claim 1, wherein the operations further comprise: displaying the one or more recommended sets of computing algorithms or computing operations in a drop-down menu (Sauer, [0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically
relevant figure can be generated indicating the merit of the particular treatment option. These figures can be presented to the user in a way that supports the user in making a
therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.
In a computer GUI, a drop-down menu is a menu that offers a list of options. Although the combination of Oh and Sauer didn’t explicitly describes a drop-down menu for treatment options. It is common to implement such GUI component to list the recommended treatment options. 
For example, Settimi, abstract, the invention describes a system for identification of potential safety concerns associated with a medical therapy. 
[0069], As another example, a user may select a medical device, such as artificial pacemakers, cochlear implants, drug-eluting stents, and/or other medical devices, from a drop-down menu of available medical therapies.).
Oh, Sauer, Tullio and Settimi are analogous art because they all teach method of decision making for medical treatment/therapies. The combination of Oh, Sauer and Tullio further teaches method of medical image analysis for detecting interested anatomical structure and providing list of recommended treatment/tracking options for the detected structure. Settimi further teaches a GUI dropdown menu for presenting to user a list of available medical therapies. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure and providing recommended treatment/tracking options (taught in Oh, Sauer and Tullio), to further use the dropdown menu to present the potential treatment options (taught in Settimi), so as to provide an intuitive user interface for user to evaluate best treatment plan.

Regarding Claim 3. The combination of Oh, Sauer, Tullio and Settimi further teaches The system of claim 2, wherein the drop-down menu lists the one or more recommended sets of computing algorithms or computing operations in order of specificity (Sauer, [0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically relevant figure can be generated indicating the merit of the particular treatment option. Such figures can show individual pressure drops and/or FFR values across individual stenotic lesions and/or the compound pressure drops across all the lesions in one path and the corresponding FFR values. These figures can be presented
to the user in a way that supports the user in making a therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.).
The reasoning for combination of Oh, Sauer and Settimi is the same as described in Claims 1-2.

Claim 9 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 10 is similar in scope as Claim 3, and thus is rejected under same rationale.
Claim 16 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 3, and thus is rejected under same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Sauer et al, Tullio et al further in view of Oliveira et al (US20180157928).

Regarding Claim 21. The combination of Oh, Sauer and Tullio fails to explicitly teach, however, Oliveira teaches The system of claim 1, wherein the one or more sets of computing algorithms or computing operations further comprise a diagnostic algorithm (Oliveira, abstract, the invention describes an image analytics
platform that follows a microservice-based architecture. The platform provides a set of algorithms implemented as microservices to design knowledge-based models. The image analytics platform is deployed in the cloud for management and storage of images. In order to facilitate the design, composition and integration of the algorithms, a web application facilitates design of the knowledge models by the use of directed graphs. The web application allows physicians to design specific knowledge models and share with others; developers can easily add and test new image processing algorithms; and physicians can design and test different algorithms and evaluate selected results in a more efficient way.
[0069] This solution delivers economic advantages associated with image processing ecosystems in the cloud that allow collaborative and continuous development for diagnosing diseases and building scientific knowledge, the ecosystem
analytics from explicit definition of knowledge. Compared to existing systems and the idea of image processing ecosystems, the software platform disclosed herein provides means to build a knowledge pipeline from highly varied image processing algorithms. In addition, it allows the attachment of new operations or image processing algorithms in the model. This kind of solution allows researchers from different groups to test and validate new ideas, and remotely contribute with new knowledge models and algorithms to collaboratively make diagnostic tools that incorporate different data samples and various aspects of parametric data. This characteristic allows the straightforward integration of new algorithms and knowledge models, which brings intrinsic economic impact with the opportunities of third parties algorithms and development of knowledge
models easily monetized in a microservice-based architecture as the one provided in this disclosure.).
Oh, Sauer, Tullio and Oliveira are analogous art because they all teach method of decision making for medical treatment/therapies. The combination of Oh, Sauer and Tullio further teaches method of medical image analysis for detecting interested anatomical structure and providing list of recommended treatment/tracking options for the detected structure. Oliveira further teaches a collaborative system for third party diagnostic algorithms to be provided to the medical image analysis platform. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure and providing recommended treatment/tracking options (taught in Oh, Sauer and Tullio), to further use the collaborative medical image analysis system to include third party diagnostic algorithm (taught in Oliveira), so as to provide an economic advantages associated image processing ecosystems in the cloud that allow collaborative and continuous development for diagnosing diseases and building scientific knowledge (Oliveira, [0069]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Sauer et al, Tullio et al further in view of Mahrooghy et al (WO2019210292).

Regarding Claim 22. The combination of Oh, Sauer and Tullio fails to explicitly teach, however, Mahrooghy teaches The system of claim 1, wherein the one or more sets of computing algorithms or computing operations further comprise a prognostic algorithm (Mahrooghy, abstract, the invention describes methods for improved identification of lesions in a volume of tissue. The method includes: receive transmission and/or reflection images of a tissue of a subject, wherein the images are generated from acoustic signals derived from acoustic waveforms transmitted through the tissue; provide a set of prognostic parameters associated with a user selected region of interest; wherein the set of prognostic parameters comprises sound propagation metrics characterizing sound propagation within a tissue; wherein the set of prognostic parameters corresponds to inputs into a tissue classifier model; wherein the set of prognostic parameters comprises a plurality of subsets of related feature groupings; and determine a type of tissue of the subject based on said plurality of subsets of related feature groupings using the classifier model, wherein the type of tissue is a cancerous tumor, a fibroadenoma, a cyst, a nonspecific benign mass, and an unidentifiable mass.
[0308] The selected ROI may be characterized using a classifier model based on a set of prognostic parameters. Set of prognostic parameters may comprise one or many types of acoustic data corresponding to sound propagation in a volume of tissue. Such types of acoustic data includes but is not limited to, for example: quantitative acoustic data (e.g., acoustic sound speed, acoustic attenuation, and acoustic reflection), quantitative morphological data (e.g., an area, diameter, ellipticity, etc. of an ROI), and qualitative morphological data (e.g., a user assessed parameter). Additionally or alternatively, the classifier model may use threshold values of any prognostic parameter and/or multiples of prognostic parameters. A threshold value of a prognostic parameter may be selected from a known value inherent to a lesion type. A threshold value of a prognostic parameter may be selected by a user. A threshold value of a prognostic parameter may be selected based on a computer-implemented algorithm. A selected threshold value and/or combination of threshold values may be optimized by such an algorithm in order to improve characterization of a lesion.).
Oh, Sauer, Tullio and Mahrooghy are analogous art because they all teach method of decision making for medical treatment/therapies. The combination of Oh, Sauer and Tullio further teaches method of medical image analysis for detecting interested anatomical structure and providing list of recommended treatment/tracking options for the detected structure. Mahrooghy further teaches using algorithm with prognostic parameters to identify lesion of a tissue. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure and providing recommended treatment/tracking options (taught in Oh, Sauer and Tullio), to further use the prognostic algorithm to detect lesion in tissue (taught in Mahrooghy), so as to improve characterization of a lesion by use different threshold value for prognostic parameters (Mahrooghy, [0308]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Xin Sheng/Primary Examiner, Art Unit 2611